Citation Nr: 1603911	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  10-11 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for the service-connected residuals of a right great toe bunionectomy with hallux valgus and degenerative changes (i.e., right foot disability).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1972 to September 1977.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In a February 2011 rating decision, the RO granted the Veteran a 100 percent rating for the Veteran's right foot disability from September 24, 2010 to October 31, 2010, based on surgical treatment necessitating convalescence.  Accordingly, the issue of entitlement to an increased rating for the Veteran's right foot disability during that period is no longer before the Board.  The discussion in this document is for those times when the temporary total rating was not assigned.  Nothing herein should be taken as affecting that period.

This appeal was remanded by the Board in October 2012, September 2013, and August 2015 for further development.  It has now been returned to the Board for adjudication.

Although a claim of entitlement to service connection for bilateral hearing loss was initially on appeal, the VA Appeals Management Center (AMC) granted entitlement to service connection for bilateral hearing loss in a November 2015 rating decision.  As this represents a full grant of the benefit sought with respect to that issue, it is no longer before the Board.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the appellant's case should be applied to those electronic records.  


FINDING OF FACT

During the time period when a 100 percent rating was not assigned, the evidence is at least evenly balanced as to whether the symptoms of the Veteran's right foot disability most nearly approximate a moderately severe foot injury; the symptoms do not more nearly approximate a severe foot injury.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for a rating of 20 percent, but no higher, for a right foot disability have been met during the applicable period.  38 U.S.C.A. §§  1155, 5107 (West 2014); 38 C.F.R. §§  3.102, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.21, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5276-84 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act
 
Because service connection, initial ratings, and effective dates have been assigned, the notice requirements of the VCAA, 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Consequently, discussion of VA's compliance with VCAA notice requirements as they relate to this claim would serve no useful purpose.
 
VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations for the issues addressed are in order.  


The Board has reviewed all the evidence in the Veteran's claims file, which includes his written contentions, service personnel records, service treatment records, VA treatment records, private treatment records, and the VA examination reports.  

Pursuant to the October 2012 Board remand, VA scheduled the Veteran for a Board hearing.  In April 2013, the Veteran withdrew his request for a hearing.  Pursuant to the September 2013 Board remand, VA afforded the Veteran an additional VA foot examination in January 2014.  Pursuant to the August 2015 Board remand, the AMC considered the possibility of granting separate disability ratings for the Veteran's service-connected right foot disorders in a November 2015 supplemental statement of the case.  The Board therefore finds there was substantial compliance with the previous remand directives.  See Dyment v. West, 13 Vet. App. 141 (1999).
 
Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  

Relevant Laws and Regulations
 
Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2015).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  
 
Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  
 
Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability or manifestation under different diagnoses constitutes pyramiding and must be avoided.  38 C.F.R. § 4.14.  To determine what constitutes the same disability or manifestation for purposes of pyramiding, the Board looks to the symptomatology of the conditions; if the symptomatology of one condition is duplicative of or overlapping with the other condition, awarding separate ratings would constitute pyramiding.  If, however, the symptomatology is distinct and separate, separate evaluations are allowed.  Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009); Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).   
 
If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§  3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

Analysis

Service connection was established for a right foot disability in an April 2009 rating decision and a 10 percent rating was assigned.  The Veteran contends he is entitled to a higher rating.

The RO has rated the Veteran's right foot disability under 38 C.F.R. § 4.71a, Diagnostic Code 5280-5284.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. §4.27.  Diagnostic Code 5280 provides that hallux valgus resulting in an operation with resection of the metatarsal head warrants a 10 percent rating.  Diagnostic Code 5284 is used to evaluate "Foot Injuries, other," and provides a 10 percent rating for moderate foot injuries, 20 percent for moderately severe injuries, 30 percent for severe injuries, and 40 percent for actual loss of use of the foot.  The rating schedule does not define the terms "moderate," "moderately severe," and "severe" as used in this diagnostic code.  Adjudicators must evaluate all of the evidence and render a decision that is "equitable and just."  38 C.F.R. § 4.6.

The Veteran's single disability rating for a right foot disability also includes degenerative changes.  Degenerative arthritis established by X-ray is rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the joint involved; if the limitation of motion of the joint involved is noncompensable, a rating of 10 percent is applicable for each major joint or group of minor joints affected by limitation of motion. 38 C.F.R. § 4.71a , Diagnostic Code 5003 (2015).  Satisfactory evidence of painful motion suffices to demonstrate limitation of motion.  Id.  The interphalangeal, metatarsal and tarsal joints of a lower extremity are a group of minor joints for the purpose of rating disabilities related to arthritis.  38 C.F.R. § 4.45.

The Veteran underwent a bunionectomy and osteotomy of the right first metatarsal in August 1975, during his active duty service.  A VA examiner in April 2012 found that this was equivalent to a metatarsal head resection.

The Veteran was afforded a VA examination of his right foot in February 2009.  The Veteran reported pain, stiffness, fatigability, weakness, and lack of endurance while standing or walking.  Pain and stiffness were also present at rest.  The Veteran reported flare ups of less than one day's duration at least once per week, that he could stand for one to three hours, and that he could not walk for more than a few yards.  Examination revealed evidence of painful motion, tenderness, and abnormal weight bearing, but not swelling, instability, or weakness.  There was objective evidence of painful motion in the ball of the foot between the second and third metatarsals.  The examiner also noted callosities and an unusual shoe wear pattern as evidence of abnormal weight bearing.  There was no evidence of malunion or nonunion of the tarsal or metatarsal bones.  The Veteran's gait was normal.  The examiner noted that September 2008 X-rays showed mild degenerative changes of the distal and proximal interphalangeal joint.  The examiner diagnosed the Veteran with degenerative joint disease and found no significant occupational effect but some mild to moderate effects on daily activities.  

In a September 2009 statement, the Veteran noted continued pain, stiffness, fatigue and reduced endurance.  For these reasons, he argued that the overall condition of his right foot was moderately severe.  In a March 2010 statement, the Veteran added that he was in pain every day and could not walk or stand for long periods of time without feeling like his foot was "on fire."  He also reported that orthotic inserts had not proven useful and that his pain ranged from 7 to 10 on a 10-point scale.

An April 2010 MRI revealed no mass or abnormal soft tissue enhancement, minimal edema around the fifth toe, postsurgical changes at the first metatarsal, mild osteoarthritic changes at the metatarsophalangeal joints, a suspected tiny synovial cyst along the flexor tendon of the third digit, and a suspected small os trigonum with mild edema.

A June 2010 X-Ray revealed a stable right foot with old bunionectomy findings and some degenerative changes of the inner phalangeal joints.  

A June 2010 VA orthopedic surgery consult noted diagnostic impressions of metatarsalgia "most likely related to previous bunion surgery" and a bunionette.  The Veteran chose to have the bunionette surgically removed.  

In September 2010, the Veteran underwent surgery on his right foot, to include right fifth metatarsal head excision and second and third webspace neuroplasty.  

An October 2010 private treatment record noted diagnoses of right foot metatarsalgia and bunionette as well as interdigital neuritis and neuroma of the second and third webspace.

The Veteran was afforded a second VA examination of his right foot in April 2012.  The examiner noted Morton's neuroma and metatarsalgia as well as mild to moderate symptoms from hallux valgus.  The examiner noted mild degenerative arthritis of the first metatarsal phalangeal joint and ascribed it to the past bunionectomy.  The examiner found no hammer toes, hallux rigidus, pes cavus, malunion or nonunion of the tarsal or metatarsal bones, or bilateral weak foot.  The examiner noted flattening of the second, third, and fourth metatarsals.  The examiner found that the Veteran's right foot disability would have some occupational impact because he could not stand for long but noted that he could do sedentary work which would not impact his foot.  An April 2012 X-Ray revealed a prior bunionectomy, mild degenerative change of the first metatarsal phalangeal joint, prior surgical resection of a portion of the distal fifth metatarsal, and posterior calcaneal spur.  

The Veteran was afforded a third VA examination of his right foot in January 2014.  The Veteran reported constant pain at a level of 7 to 8 out of 10, with pain reaching 10 out of 10 during flare ups.  He reported that standing for long periods exacerbated the pain and that elevated rest with ice and medication ended flare ups within one hour.  The examiner diagnosed the Veteran with Morton's neuroma and metatarsalgia of the right foot as well as hallux valgus causing mild or moderate symptoms and mild degenerative arthritis of the first metatarsal phalangeal joint.  The examiner found no hammer toes, hallux rigidus, pes cavus, malunion or nonunion of the metatarsal bones, or bilateral weak foot.  The examiner opined that the Veteran cannot perform work that requires standing for long periods or overexerting his feet, but that he could do sedentary work.  The examiner opined that the Veteran's neuroma was at least as likely as not due to his service connected right foot disability.  

An August 2014 VA treatment record notes dependent edema in both of the Veteran's lower extremities.  A VA physician opined that this was likely due to the Veteran's employment as a truck driver.  

The record contains evidence of several right foot conditions.  The Veteran is service connected for hallux valgus and degenerative changes and the January 2014 VA examiner opined that the Veteran's Morton neuroma was secondary to his service-connected right foot disability.  Morton neuroma is "the neuroma that results from Morton neuralgia."  Dorland's Illustrated Medical Dictionary, 1266 (32d Ed. 2012).  Morton neuralgia is another term for metatarsalgia and is "a form of foot pain."  Dorland's at 1262.  To the extent that the record shows evidence of edema, a VA physician has opined that this is likely due to truck driving.  

Metatarsalgia warrants a 10 percent rating.  38 C.F.R. § 4.71, Diagnostic Code 5279 (2015).  The Veteran's hallux valgus has resulted in surgical resection of a metatarsal head; this also warrants a 10 percent rating.  38 C.F.R. § 4.71, Diagnostic Code 5280 (2015).  Even though there is no diagnostic code for limitation of motion of the toes, a 10 percent rating is also arguably warranted for degenerative arthritis based on limitation of motion of a group of minor joints as evidenced by painful motion.  

The Board additionally considered whether there are any other Diagnostic Codes which could apply to the Veteran's current right foot disability.  There is no evidence of pes planus, bilateral weak foot, pes cavus, hallux rigidus, hammer toes, or malunion or nonunion of the metatarsal bones.  Therefore, the Veteran has no other right foot conditions that could warrant compensable ratings.  38 C.F.R. § 4.71, Diagnostic Codes 5276-5283.  

If all of the Veteran's right foot conditions were rated separately, the maximum total schedular rating for his right foot disability would thus be 30 percent.  However, assigning a 10 percent rating for degenerative arthritis due to painful motion and a 10 percent rating for metatarsalgia, which is a form of foot pain, would violate the rule against pyramiding because the primary symptom, pain, is duplicative.  Thus, the maximum schedular rating for the Veteran's right foot disability if all conditions were rated separately to the extent permitted by law would be 20 percent.  

Resolving reasonable doubt in the Veteran's favor, a uniform 20 percent rating for the periods on appeal is warranted under Diagnostic Code 5284 as equivalent to a moderately severe foot injury.  Continuing to rate the Veteran's right foot conditions together under Diagnostic Code 5284 is the option most favorable to the Veteran because it allows for schedular ratings higher than 20 percent if the Veteran's right foot disability worsens, which would not be available if VA rated the Veteran's right foot conditions separately.  

A higher rating is not warranted under Diagnostic Code 5284 because the Veteran's right foot disability does not more nearly approximate a severe foot injury or actual loss of use of the foot.  The Veteran has reported constant pain with flare ups and some limitations to walking and standing, but there is no evidence that his right foot disability has ever interfered with his employment, such as by requiring him to take days off.  It is significant that the Veteran's treatment records do not show any treatment for his service-connected right foot disability after the December 2012 order for custom orthotics.  

The Board also considered the Veteran's lay statements.  The Veteran is competent to report his own observations with regard to the symptoms of his right foot disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  However, nothing in those statements provides any support for a finding that the Veteran's symptoms are more severe than those revealed by the three VA examinations.  

Extraschedular Consideration

Since the rating criteria for foot disabilities reasonably describe the Veteran's disability level and symptomatology, the Veteran's disability picture is contemplated by the Rating Schedule, such that the assigned schedular evaluation is, therefore, adequate and no referral for extraschedular consideration is required.  See  38 C.F.R. § 3.321; Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  

The evidence fails to show anything unique or unusual about the Veteran's right foot disability that would render the schedular criteria inadequate.  To the extent that the Veteran's right foot disability interferes with his employability and activities of daily life, such interference is contemplated by the schedular rating criteria.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§  4.1, 4.10.  

Generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1; VAOPGCPREC 6-96; see also Bagwell v. Brown, 9 Vet. App. 337, 338 (1996).  

Finally, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  There is no showing that this holding is pertinent to the instant case.  This is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for any additional disability that can be attributed only to the combined effect of multiple conditions.

Therefore, the threshold factor for extraschedular consideration under step one of Thun has not been met.  The disability picture is contemplated by the rating schedule and the assigned schedular rating is, therefore, adequate.  Consequently, on this record, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1) for this disability.  

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against assigning a rating higher than that assigned herein, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to an initial rating of 20 percent, but no higher, for a right foot disability prior to September 24, 2010 and on and after November 1, 2010 is granted, subject to controlling regulations governing the payment of monetary awards.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


